Citation Nr: 1425355	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973.  

As reflected in a November 1980 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a September 2010 administrative decision of the St. Paul, Minnesota, RO, the Veteran's period of service from March 16, 1971, to March 15, 1973, is honorable for VA purposes and is not a bar to VA benefits under 38 C.F.R. § 3.12(d)(4).  Service from March 16, 1973, to March 13, 1978, is considered dishonorable for VA purposes and is a bar to such benefits related to this period.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Paul, Minnesota RO.  

In August 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in both files reveals that the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

In this regard, the Board observes that additional VA treatment records dated from February 2013 have been associated with the Veteran's Virtual VA record.  However, as these records do not address the Veteran's hearing loss, this evidence is not pertinent to the claim and thus, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   



FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  These notice requirements were accomplished in a letter sent in June 2009, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in May 2010 and subsequent addendum opinions in July 2011 and November 2011.  The Board finds, when taken together, the VA examination reports and opinions are adequate as the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran and his representative provided arguments in support of his claim, including testimony regarding in-service noise exposure and testimony regarding the adequacy of the VA opinions.  As such, the Board finds that the Veteran was not prejudiced by any deficiencies in the hearing.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as bilateral hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In general, VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2013).  While service connection for a disability may not be established based on a period of dishonorable service, the medical evidence from such a period may be relevant in determining whether a disability was manifested to a compensable degree within one year of discharge from an honorable period of service or to establish continuity of symptomatology.  See, e.g., Johnson v. Shinseki, 23 Vet. App. 344, 347 (2010).

Analysis

The Veteran contends that his bilateral hearing loss is related to in-service noise exposure.  

First, the Board finds that the Veteran has a current hearing loss disability for VA compensation purposes as evidenced by the May 2010 VA examination.  Right ear pure tone thresholds were 35, 35, 55, 85 and 100+decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 25, 25, 70, 80, and 85 decibels at the same frequencies.  The Veteran's speech recognition scores were 90 percent in the right ear and 92 percent in the left ear.   

Additionally, the Veteran's DD-214 reveals that his military occupational specialty (MOS) was motor transport operator.  The Veteran's personnel records also reveal that the Veteran was a light vehicle driver and dispatch.  In a May 2009 statement the Veteran reported that he was exposed loud noise in-service, including bombs, mortars, cannons, grenades, M-60 and M-16 machine guns, and M-79 rocket launcher.  The Board notes that the MOS of motor transport operator has a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35.  As such, the Board concedes the occurrence of the in-service noise exposure.

Turning to the question of whether there is a nexus, or link, between the Veteran's current bilateral hearing loss and his in-service noise exposure, service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss.  The Veteran's February 1971 entrance report of medical examination reveals right ear pure tone thresholds were 0, 0, 0, and 25 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 10, 0, 5, and 55 decibels at the same frequencies.

Audiometric testing conducted during the Veteran's period of dishonorable service, include an April 1974 report of medical examination, which reveals right ear pure tone thresholds were 0, 0, 5, 15, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 5, 0, 0, 5, and 60 decibels at the same frequencies.  A February 1978 report of medical examination reveals right ear pure tone thresholds were 10, 10, 10, and 20 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 10, 10, 15, and 20 decibels at the same frequencies.  

VA treatment records dated July 1994 to August 1994 show that in July 1994 the Veteran reported that "his hearing was pretty good but he wouldn't mind being tested" and a notation of possible impaired hearing was included, with no further follow-up.  The Veteran reported a medical history of kidney stones and falling from a scaffold.  

The Veteran was afforded a VA audiology examination in May 2010.  The Veteran reported that he was a roofer for the prior 15 years and also did repairs, odd jobs, and cleaned out barns for a farmer.  The Veteran also reported hunting during deer season for two to three years and use of the lawn mower two times per month during the summer for approximately seven to eight years.  The examiner diagnosed bilateral sensorineural hearing loss and concluded that it was not least as likely as not that the Veteran's bilateral hearing loss was partially due to military hazardous noise exposure and/or acoustic trauma.  The examiner noted several positive shifts in the Veteran's hearing threshold but concluded that they fell within the range of normal inter-test variability commonly observed during serial pure tone air conduction testing conducted during a contiguous six year period and did not reflect a progressive hearing loss.  The examiner noted that the Veteran's 4000 Hertz left ear threshold was significantly changed between 1971 and 1978 but the shift was negative, not positive.  The examiner explained that, in other words, the 4000 Hertz left ear threshold was significantly better in 1978 versus the same hearing threshold in 1971.  

In an October 2010 opinion, a private physician stated that after review of the Veteran's military records and claims file information related to his bilateral sensorineural hearing loss, the Veteran's current hearing loss configuration was consistent with the damage caused by noise exposure.  After reviewing the Veteran's military records and claims file information, the physician concluded that the Veteran's military noise exposure was directly the cause of the Veteran's current progressive bilateral sensorineural hearing loss.  

VA treatment records dated February 2011 to March 2011 show that the Veteran reported significant hazardous noise exposure in service.  The Veteran also reported that he was a civilian roofer for ten years and had personal firearm and power tool use.  

In a July 2011 addendum opinion, a VA physician noted that on discharge there was normal hearing in both ears with no significant shift.  The examiner explained that a significant shift was defined by the National Institute for Occupational Safety and Health (NIOSH) as a shift of 15 decibels or greater at one or more frequencies between 500 to 4000 Hertz.  

The examiner also concluded that the Veteran's bilateral hearing loss was not due to military acoustical trauma.  The examiner quoted the Institute of Medicine and explained that "the evidence from laboratory studies in humans and animals is sufficient to conclude that the most profound effects of a given noise exposure on pure tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing threshold hearing occurs within 30 days".  The examiner further explained that current science indicates that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The conclusion from review of the research in this area is that individuals with the previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise induced hearing loss than individuals without pre-existing hearing loss".  

The examiner further explained that therefore, if hearing loss is normal upon discharge, there is no evidence of hearing damage due to military noise exposure and any worsening from the time of discharge to current is due to noise exposure between the times of discharge to current.  The examiner further concluded that the literature supports this assessment, even if a significant shift in hearing is found between entrance and exit audiometric testing.  

In a November 2011 addendum opinion, after clarification from the RO regarding the use of evidence during periods of dishonorable service, a VA physician noted that there was no audiogram at the end of the Veteran's honorable period of military service.  The physician also noted that the Veteran did have normal audiometric tested hearing at some point after his honorable period of service.  The physician explained that even though the audiograms from the dishonorable period cannot be used for service connection, they are medical evidence that the Veteran did have normal hearing at the end of his military noise exposure period.  The physician quoted the July 2011 VA opinion and explained that, based on the same July 2011 rationale, that once noise exposure is removed, hearing frequently improves afterward as occurred in this Veteran.  The physician further concluded that the Veteran's hearing loss was not due to or aggravated by military noise exposure.  

At the August 2012 Board hearing, the Veteran and his representative asserted that the July 2011 VA physician "cut and paste" his opinion from other claims.  The Veteran's representative also asserted that the VA July 2011 VA physician misquoted that study "because I have it right here, and it basically states, in a nutshell there's not sufficient evidence to prove that this hearing damage that happens many years ago can't come back to haunt someone later on." The Veteran's representative also indicated that the private October 2010 private opinion was more probative than the July 2011 opinion because the October 2010 physician is an audiologist.  The Veteran also again described his in-service noise exposure and again reported suffering from hearing loss during service that had continued to the present. 

Based on the evidence above, the Board finds that a preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to service.  The competent and probative evidence does not show that the Veteran's bilateral hearing loss is due to his in-service noise exposure.  In this regard the Board finds the May 2010 VA examination taken with the July 2011 and November 2011 VA addendum opinions, to be highly probative to the question at hand.  In summary, the opinions concluded that although the audiograms from the dishonorable period could not be used for service connection, they were medical evidence that the Veteran did have normal hearing at the end of his military noise exposure period.  Therefore, there is no evidence of hearing damage due to military noise exposure and any worsening from the time of discharge to current is due to noise exposure between the times of discharge to current.  The opinions also concluded that, according to NIOSH, the Veteran did not have a significant threshold shift.  

The Board notes that, that probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the May 2010 VA examiner is an audiologist and the July 2011 and November 2011 opinions were provided by VA physicians who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination reports are based on review of the Veteran's claims file, interview and initial examination of the Veteran, and provide persuasive rationales.  Furthermore, the Board finds the July 2011 and September 2011 citation to medical literature regarding noise exposure and hearing loss to support their conclusions, to be highly persuasive.  

The Board acknowledges the representatives assertions at the August 2012 Board hearing that the July 2011 examiner "cut and paste" his opinion, as evidenced by other claims file.  Regardless of whether the July 2011 physician cut and paste his opinion from other Veteran's claims files, the Board finds that the July 2011 VA report, when taken with the November 2011 VA addendum opinion is consistent with the evidence of record in this case.  The July 2011 examiner stated if hearing loss is normal upon discharge, there is no evidence of hearing damage due to military noise exposure and any worsening from the time of discharge to current is due to noise exposure between the times of discharge to current.  After clarification by the RO of the use of evidence from dishonorable periods of service, the November 2011 VA opinion further clarified, that while there was no audiology examination conducted at the end of the Veteran's honorable period of service and although the audiograms from the dishonorable period cannot be used for service connection, they are medical evidence that the Veteran did have normal hearing at the end of his military noise exposure period.  

The Board also acknowledges the representative's assertion that the July 2011 VA physician misquoted the medical literature.  In this regard, the representative asserted that the medical literature actually concludes that that "there's not sufficient evidence to prove that this hearing damage that happens many years ago can't come back to haunt someone later on".  However, the Board finds that the VA examiners' conclusions are that as the Veteran's hearing loss was normal shortly after exposure and there were no significant threshold shifts, there was no hearing damage and therefore, current hearing loss is not related to in-service noise exposure.  As such, the Board finds that the examiners' use of the medical literature in their rationales does not contradict the representative's assertion as to the conclusion of the study.  Thus, the Board continues to find the VA opinions to be highly persuasive to the issue at hand.  

The Board also acknowledges the October 2010 private opinion that relates the Veteran's currently bilateral hearing loss to in-service noise exposure.  The physician concluded that the Veteran had minor civilian noise exposure and his current hearing loss configuration was consistent with noise exposure.  However, the Board finds that the physician failed to reconcile the fact that the Veteran had normal hearing loss shortly after, and several years after his in-service noise exposure during his honorable period of service.  As such, the Board assigns little probative value to the October 2010 private opinion.  

The Board also acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of bilateral hearing loss falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of hearing loss, any opinion regarding the nature and etiology of his bilateral hearing disability requires medical expertise that the Veteran has not demonstrated.  See Jandrea v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss is related to his active military service.  

With respect to the Veteran's assertions that he has experienced bilateral hearing loss since service, again, the Board notes that the Veteran is competent to report on his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds that the Veteran's assertions that he has suffered from bilateral hearing loss since service to be inconsistent with the other (lay and medical) evidence of record.  First, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of bilateral hearing loss.  Furthermore, the Veteran's service treatment records during his dishonorable period of service are also absent of any complaints of hearing loss but do include treatment for symptoms such as headaches, blurred vision, difficulty sleeping, backaches, skin problems, sores under the tongue, sore throat, pain in the ribs, pain in the left ear, and pain behind the right ear.  As such, the Board finds it reasonable to conclude that if the Veteran had been suffering from symptoms of hearing loss in service or during his dishonorable period of service, he would have reported such to military physicians, particularly when reporting problems of pain in his left ear and behind his right ear.  

Additionally, the Board notes that the July 1994 VA treatment record in which the Veteran stated that "his hearing was pretty good but he wouldn't mind being tested".  Again, the Board finds it reasonable to conclude that if the Veteran was suffering from bilateral hearing loss at the time, and had been since service, he would have reported such to the VA examiner, along with his reported medical history of kidney stones and a fall from a scaffold.  Therefore, the Veteran's current statements made in connection with his pending claim for VA benefits that he suffered from bilateral hearing loss since service are less probative than records closer in time that show the Veteran failed to report symptoms of hearing loss but did report symptoms in regards to other conditions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  

Furthermore, the Board notes that the first notation of complaints of bilateral hearing loss was the Veteran's May 2009 claim for compensation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  As such, the Board assigns no probative value to the Veteran's assertions that he has suffered from bilateral hearing loss since service.  

It is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record, which fails to show complaints of bilateral hearing loss until almost four decades after the Veteran's separation from his honorable period of service in March 1973.  

For the reasons set forth above, in regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of continued bilateral hearing loss symptoms after service, service connection based on continuity of symptomatology is not warranted.  

Lastly, there is no evidence of record that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the evidence of record shows that in April 1974 audiometric testing revealed right ear pure tone thresholds were 0, 0, 5, 15, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 5, 0, 0, 5, and 60 decibels at the same frequencies.  The Board notes that these readings would be noncompensable under 38 C.F.R. § 4.85.  Additionally, the evidence of record reveals that the Veteran was not diagnosed with bilateral hearing loss for VA purposes until May 2010, more than 40 years after discharge from his honorable period of service.  

For all the foregoing reasons, the Board finds that the claim for service connection for a bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


